Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered September 16, 1986, convicting him of robbery in the first degree (three counts), kidnapping in the second degree, and burglary in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
All of the defendant’s contentions are unpreserved for appellate review and we decline to reach them in the interest of justice. Sullivan, J. P., Eiber, Rosenblatt and Ritter, JJ., concur.